El Juez Asociado, Se. Sulzbacher,
emitió la siguiente opi-nión del Tribunal.
La presente es' una apelación interpuesta contra sentencia dictada por la Corte de Distrito de San Juan en causa seguida á Modesto Villegas, Tomás Crispin, ' Felix Encarnación y Eustaquio Aquino, por acometimiento. Los acusados fueron juzgados por un Jurado y sentenciados como sigue: Modesto Villegas, á la pena de un año y seis meses de prisión, y los otros á dos años y seis meses cada uno; todos con una parte propor-cional de costas. En el expediente se encuentra un pliego de excepciones debidamente firmado por el Juez Presidente, fun-dándose solamente sobre apreciaciones de prueba por el Jura-.do. Según tiene resuelto este Tribunal, y lo repite ahora, *462el Jurado es el único Juez de los hechos y de la veracidad de los testigos. Ellos los ven y los oyen testificar y son los úni-cos que pueden juzgar con respecto á su credibilidad, y sola-mente en casos excepcionales, de los cuales hay muy raros ejemplos, cuando un Jurado comete abusos- manifiestos del poder en este respecto, el Tribunal sentenciador, ó el Supremo, anularán el veredicto y concederán nuevo juicio; pero nada semejante aparece de los autos después de un exámen minucioso de los mismos. Solamente infracciones legales de-ben considerarse y revisarse en una apelación ante el Tribunal Supremo. Cuestiones de hecho sobre las cuales se pretende que pase el Tribunal de apelación deben expresarse con gran precisión, de manera que el Tribunal pueda conocerlos, y de-terminar si la resolución de la Corte de Distrito fué errónea.
El único punto que merece alguna consideración aún no se encuentra en el pliego de excepciones, en donde debía estar, pero se alegó oralmente en el juicio. Parece que la Corte resolvió que las recusaciones deberían hacerse primeramente motivadas y después perentorias, con respecto á cada jurado y en el momento en que éste se presentaba al Tribunal; de esta resolución tomó excepción el abogado defensor, reclaman-do el derecho que ¡tenia de reservarse las recusaciones peren-torias hasta tanto que el jurado estuviere constituido. Una vez constituido el Jurado y habiéndose hecho solamente dos recusaciones perentorias, por parte del abogado defensor, la Corte permitió que éste hiciera cuatro recusaciones más que, unidas á las dos que ya habia hecho, formaban un total de seis, que son las que tenía derecho á hacer. Pero el Tribunal no hubiera cometido error alguno aunque se hubiera ajustado en un todo á la resolución que dictó primeramente, porque la ley dispone que la recusación deberá hacerse al presentarse el miembro del jurado y antes de que se le tome juramento para entender en la causa; pero podrá el Tribunal, si para ello hubiere razón permitir que esto se haga después del jura-mento y antes de que el jurado se complete, dejándolo á discre-ción del Tribunal.
*464La .sentencia de la Corte de Distrito se dictó el veinte de Noviembre de 1903 y la vista tuvo lugar ante este Tribunal el 19 del corriente. La Asamblea Legislativa de Puerto Pico, en 10 de Marzo de 1904, derogó la sección 237 del Código Penal, cón arreglo á la cual los demandados fueron acusados, juzga-dos y condenados; y pasó una nueva ley sobre acometimiento, cambiando la pena á una multa de no menos de 50 dollars, ni más de 100 dollars, ó prisión en la Cárcel de no menos de un mes, ni más de un año, ó ambas, multa y prisión. El abogado de los apelantes alegó en la vista de la causa ante este Tribunal que cuando una nueva ley mejora la condición de un acusa-do, en una causa criminal, con arreglo á los principios genera-les de la jurisprudencia, debería aplicarse la nueva ley. La de 10 de Marzo de 1904, aunque deroga la sección 237 del Código Penal, debe considerarse como sustituta de la última, y es por lo tanto aplicable al presente caso. Debe, pues, confirmarse la sentencia de la Corte de Distrito, modificándose la misma según se expresa en la resolución de este Tribunal.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras y MacLeary.